Appeal dismissed, without costs, and matter remitted to the Special Term to be heard upon the merits. Held, we are of the opinion that the Special Term was justified, upon the papers presented, in refusing to enjoin the purchase of meters, and it being conceded upon the argument that the situation had changed since the order was made herein and that the flat water rate attacked had been abolished, and the order herein having been made upon the moving papers only, we deem it advisable to remit the matter to the Special Term to be there heard upon new papers upon the merits, and the appeal is, therefore, dismissed, without costs. All concur.